DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsujita et al (US 2017/0299823; herein referred to as: Tsujita ‘823) in view of Tsujita et al. (US 20160070075; herein referred to as: Tsujita ‘075).
With regard to the invention as in claim 1, when the invention as in claim 1 and the invention disclosed in Tsujita ‘823 are compared, it cannot be said that the invention disclosed in Tsujita ‘823 has a configuration in which one surface of an electric circuit board in the thickness direction can be placed on a bottom wall of a connector; thus, the invention disclosed in Tsujita ‘823 differs from the invention as in claim 1 in this respect [e.g., ¶s 0003-
0008, 0024-0099, figs. 1, 7, 17, 18].
	However, Tsujita ‘075 discloses an opto-electric hybrid board that can be mounted to a connector provided with a bottom wall, wherein a configuration in which one surface of an electric circuit board in the thickness direction can be placed on the bottom wall is adopted instead of a configuration in which the other surface of an optical waveguide in the thickness direction can be placed on the bottom wall [e.g., ¶s 0026-0064, fig. 1, 8-10]. 
	Furthermore, Tsujita ‘075 also indicates that when a configuration in which one surface of the electric circuit board in the thickness direction can be placed on the bottom wall is adopted instead of a configuration in which the other surface of the optical waveguide in the thickness direction can be placed on the bottom wall, the order, toward one side in the thickness direction, of an undercladding layer, a core layer, and an overcladding layer that constitute the optical waveguide is made to be the order toward the other side in the thickness direction (see, for example, the disclosures regarding figs. 9, 10, etc. in Tsujita ‘075). 	
	A person skilled in the art could easily apply the abovementioned feature disclosed in Tsujita ‘075 to the invention disclosed in Tsujita ‘823. It is obvious that as a result of such an application, the optical waveguide is provided with the undercladding layer, the core layer that is disposed on one surface of the undercladding layer, and the overcladding layer that is disposed to one surface of the undercladding layer so as to cover the core layer.

	With regard to the invention as in claim 2, in light of Tsujita ‘823 (see, in particular, ¶s 0003-0008, etc.), a person skilled in the art could easily prevent poor workability by configuring the opto-electric hybrid board such that the edge of the section positioned on the bottom wall side of the connector is positioned more inward than the edge of the section that is far from the bottom wall side.
	With regard to the invention as in claim 3, the invention as in claim 3 is an opto-electric hybrid board. In light of the detailed description of the present invention (see, for example, ¶s 0183-0188, fig. 7, etc.), the effect produced by setting the distance between the center and the bottom wall of the electric circuit board of the opto-electric hybrid board to be shorter than the distance between the edges and the bottom wall is a result of attaching the opto-electric hybrid board to the connector and cannot be said to be an effect produced by the opto-electric hybrid board alone.  Thus, it can be said that a person skilled in the art could set, as appropriate, the distance between the center and the bottom wall of the electric circuit board of the opto-electric hybrid board to be shorter than the distance between the edges and the bottom wall.
	With regard to the invention as in claim 4, the invention as in claim 4 is an opto-electric hybrid board. In light of the detailed description of the present invention (see, for example, ¶s 0189-0201, fig. 8, 9, etc.), the effect produced by providing grooves in the other surface of the optical waveguide in the thickness direction is a result of disposing the opto-electric hybrid board to the connector and cannot be said to be an effect produced by the opto-electric hybrid board alone. Thus, it can be said that a person skilled in the art could provide, as appropriate, grooves in the other surface of the optical waveguide in the thickness direction.
.

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art, either alone or in combination, does not disclose or render obvious a connector kit comprising: the opto-electric hybrid board according to claim 4, and a connector mounted with the opto-electric hybrid board and including a main body having a bottom wall and a lid disposed at the other side in a thickness direction of the bottom wall, wherein a one-side surface in the thickness direction of an electric circuit board in the opto-electric hybrid board is placed on the bottom wall, and the lid has a protruding portion that can lit a groove in combination with the rest of claim 6.
It is noted that claim 6 is allowable because the unique combination of each and every specific element stated in the claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ohtsu (US 20070019914) teaches a hybrid board/film capable of being mounted on a connector that is representative of the prior art, but fails to teach or render as obvious the structural relationships claimed in the instant invention..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAEL P MOONEY/Primary Examiner, Art Unit 2874